Electronically Filed
                                                      Supreme Court
                                                      SCPW-12-0000038
                                                      14-FEB-2012
                                                      10:13 AM



                       NO. SCPW-12-0000038

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     JEAN A. KO, Petitioner,

                                  vs.

      THE HONORABLE MATTHEW J. VIOLA, JUDGE OF THE FAMILY
        COURT OF THE FIRST CIRCUIT, STATE OF HAWAI#I and
                  JARRET H.C. KO, Respondents.


                       ORIGINAL PROCEEDING
                      (FC-D NO. 10-1-6819)

                              ORDER
    (By: Recktenwald, C.J., Nakayama, Duffy, and McKenna, JJ.
   and Circuit Judge Crandall, in place of Acoba, J., recused)

          Upon consideration of petitioner Jean A. Ko's petition

for a writ of mandamus and the papers in support, it appears that

petitioner fails to demonstrate a clear and disputable right to

relief and petitioner can seek relief from the respondent judge's

pre-decree orders at the proceedings to finally divide and

distribute the parties' estate.    Therefore, petitioner is not

entitled to mandamus relief.   See Kema v. Gaddis, 91 Hawai#i 200,

204, 982 P.2d 334, 338 (1999) (A writ of mandamus is an

extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack
of alternative means to redress adequately the alleged wrong or

obtain the requested action.).    Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, February 14, 2012.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ James E. Duffy, Jr.

                                 /s/ Sabrina S. McKenna

                                 /s/ Virginia L. Crandall




                                   2